Case 9:18-cv-80176-BB Document 335 Entered on FLSD Docket 12/17/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                             Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                       DR. WRIGHT’S MOTION TO EXCEED PAGE LIMIT

         Dr. Craig Wright respectfully requests that the Court grant him leave to exceed, by five

  pages, Local Rule 7.1(c)’s page limitation for his reply in support of his objection to the

  magistrate order deeming certain facts established and striking certain affirmative defenses (the

  “Objection”) [D.E. 311]. As grounds for support, Dr. Wright states as follows:

         1.      On December 16, 2019, after having been granted leave to file an additional ten

  pages, plaintiffs filed their 29-page response to the Objection (the “Response”) [D.E. 332].

         2.       Dr. Wright respectfully submits that he will require an additional five pages to

  fully address the issues raised in plaintiffs’ Response.

         3.      For the foregoing reasons, Dr. Wright respectfully requests that this Court grant

  him leave to file a reply in support of his Objection that does not exceed 15 pages.

                        CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), I certify that counsel for the movant has conferred with

  all parties affected by the relief sought in this motion. Plaintiffs do not believe that the rules permit

  Dr. Wright to file a reply, but do not oppose the request for additional pages, should the Court

  permit the reply.
Case 9:18-cv-80176-BB Document 335 Entered on FLSD Docket 12/17/2019 Page 2 of 2




                                                   Attorneys for Dr. Craig Wright

                                                   RIVERO MESTRE LLP
                                                   2525 Ponce de Leon Boulevard, Suite 1000
                                                   Miami, Florida 33134
                                                   Telephone: (305) 445-2500
                                                   Fax: (305) 445-2505
                                                   Email: arivero@riveromestre.com
                                                   Email: amcgovern@riveromestre.com
                                                   Email: zmarkoe@riveromestre.com
                                                   Email: receptionist@riveromestre.com

                                                   By: s/ Andres Rivero
                                                   ANDRES RIVERO
                                                   Florida Bar No. 613819
                                                   AMANDA MCGOVERN
                                                   Florida Bar No. 964263
                                                   ZAHARAH MARKOE
                                                   Florida Bar No. 504734

                                  CERTIFICATE OF SERVICE

         I certify that on December 17, 2019, I electronically filed this document with the Clerk of

  the Court using CM/ECF. I also certify that this document is being served today on all counsel of

  record by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.

                                                              /s/ Andres Rivero_______
                                                              ANDRES RIVERO
                                                              Florida Bar No. 613819




                                                   2
